                       Case 6:19-cv-01118-EFM-ADM Document 6-1 Filed 05/10/19 Page  1 of 24
                                                                                I-DEC KS (1/10)
         Dairyland Insurance Company                                                                                                   INSURED COPY
         STACEY M ADDISON
         P O BOX 602
         SYRACUSE KS 67878                                                                           POLICY DECLARATIONS
                                                                                                       POLICY NUMBER
         AGENT PHONE # (620) 384 - 5402
         Named Insured
                                                                                                       164622889
                                                                  503546
                                                                                                       TRANSACTION TYPE                     Date Printed
                                                                                                       Reissue                              10/02/2018
         PAZ, GEISER
         PO BOX 509
         TRIBUNE KS 67879                                                                              TRANSACTION EFFECTIVE DATE
                                                                                                      10/03/2018
                                                                                                       POLICY TERM
                                                                                                       Effective Date             Expiration Date

                                                                                                       10/03/2018            to   11/03/2018
               THIS IS NOT A BILL                                                                      12:01 a.m. Standard Time   12:01 a.m. Standard Time
                                                                                                       Policy effective at time of application or time
                Keep for your records.                                                                 agent bound coverage, whichever is later.


                                                                                                      PREMIUM FOR CURRENT TERM


                                                                                                      ORIGINAL POLICY INCEPTION DATE
                                                                                                       06/26/2017


    Nothing contained in this Declarations Page changes the effective dates listed on any outstanding bill or cancel notice
    sent to you.


    POLICY REISSUED WITH A LAPSE IN COVERAGE
        NO COVERAGE WAS IN EFFECT:              From 09/17/2018             to 10/03/2018            12:01 a.m. Standard Time


     Coverages and limits you selected or other selections, rejections or exclusions that you made on your policy before
     the lapse in coverage continue to apply to this policy. Please contact your agent if you wish to make changes to this
     policy.

    VEHICLE INFORMATION                                                         SYMBOLS
    Veh. Year Make Model                        Vehicle Id. #               BI   PD MP PIP COMP COLL Terr.
     #   Rated Driver                           Rated Dr. DOB              Gen. Mar. Garage Zip Use Type Rating Points                       Anti-Theft
          2005 TOYO HIGHLANDER/LTD.             JTEDP21A150043345          KDF   EAC           HBC                      9
    1    EXCESS VEHICLE                                                                67879            PER R           0                    N

          2008 FORD F150 SUPERCAB               1FTRX12W18KD27940          DDF   DAC           GEE                      9
    2    PAZ, GEISER                            04/23/1990                 M     S     67879            PER R           0                    N

          1998 FORD RANGER                      1FTZR15X4WPA30286          DDF   DAB           GEE                      9
    3    EXCESS VEHICLE                                                                67879            PER R           0                    N

          1995 TOYO 4RUNNER SR5/LIMITED         JT3VN29V8S0041078          KDF   EAC           HBC                      9
    4    EXCESS VEHICLE                                                                67879            PER R           0                    N

    CREDITS/DISCOUNTS THAT APPLY TO THIS POLICY
    MULTI-CAR

                                                                                                                        EXHIBIT

                                                                                                                            A



1        1   9003546      18275       0027020044346952878767879
                Case 6:19-cv-01118-EFM-ADM Document 6-1 Filed 05/10/19 Page 2 of 24
 COVERAGES                                                                          PREMIUM
Coverage                              Limits/Deductibles                             Vehicle # 1          Vehicle # 2    Vehicle # 3   Vehicle # 4
This policy provides only those coverages where a charge is shown in the premium columns below.
BODILY INJURY LIABILITY                 $50,000 EACH PERSON
                                        $100,000 EACH ACCIDENT*

UNINSURED MOTORIST                      $50,000 EACH PERSON
BODILY INJURY                           $100,000 EACH ACCIDENT*

PERSONAL INJURY PROT                    NO DEDUCTIBLE

PROPERTY DAMAGE LIABILITY               $50,000 EACH ACCIDENT*

 * Limit of Liability each accident or occurrence as indicated by the Insuring Agreement

                                                      VEHICLE PREMIUM TOTALS
 PREMIUM SUMMARY
                                                                            TOTAL MONTHLY AMOUNT
                                             An additional fee may apply to future payments
 DRIVER INFORMATION
 Driver #    Driver Name                                  Birth Date   Gender   Marital    SR22     MVR     DD Course Date
   1      PAZ, GEISER                                    04/23/1990      M       S          N        N
 SURCHARGES THAT APPLY TO THIS POLICY
  FOREIGN OPERATOR
 POLICY FORMS
 The following policy forms and endorsements apply to the coverages as listed in the COVERAGE section:
 KS1101-0215              PAP1(12/13)           PIP1-KS-0215            PPA-KS-1015               SD1-KS(05/07)



 ANY RENEWAL OF THIS POLICY SHALL BE SUBJECT TO THE RENEWAL PROVISION UNDER THE GENERAL
 POLICY PROVISIONS.
This policy is effective on the date shown on the face of these declarations. These declarations form a part of the policy
and replace all previously issued declarations for this policy. If these declarations are accompanied by a new policy, this
policy replaces any which may have been issued previously with the same policy number.
            Case 6:19-cv-01118-EFM-ADM Document 6-1 Filed 05/10/19 Page 3 of 24




                                                              and

                           .              of                                       of        of            of
  policy.                                                       actual                                   sets
                                                and




                                                                     Bankruptcy.




                                     we                                  up             of
shown                                                    by     of                                by
                  and of        satisfy        conditions.                                         and     of
 policy.                                                and
             by                 upon
                                                                      upon
 policy,                                        of                  if         and
                               and                             If




                     N
                Case 6:19-cv-01118-EFM-ADM Document 6-1 Filed 05/10/19 Page 4 of 24


                                                                                                                                             at
                                                                               own
               of                           ,                         must
                 .         must                                 and
of the                          .                                                                     and                             we
                              and                                       and
              must
                                                                                                        data                         data


                                                                                           notify           police of             accident if


                     and assist                  matter                                            steps
                                                                                             and its                            further           .
                                                                                     pay
                send                                                                                                                        of
                                                                                                                   steps
    Submit                          at                         by
    we                     must          often        we                                                                                    of

                                                               and                                     and

     Submit                                                             and                          comply                of
                                         sworn                                                      of
                                    we



                     and                                       shown
                                                                               of
                                                                               of
              and                                     shown
                                                                        and    property.
                                                          if
                                                                                                                                                      ,
                                                                                                                            and

                     must                        by
                                                                child                                  type,                                 weight
                                          who
                                     dependent

    if they                                                                                     type,                                weight
                      who     of                                      must
                                                                     policy.

                                                                                             described
                                                      of
                        and
                                                               who
                                                                                    described                                          during
                                                                                                               respect
                                                                                             and       of        policy,

                                                                                                                                of        date
               Case 6:19-cv-01118-EFM-ADM Document 6-1 Filed 05/10/19 Page 5 of 24
                                                        of its                                                                                    ,
                                                       and
                                                                                 of
             date                                              if
                                                             of its
               must
                                     apply.
                                                                       than                         off
       date and                                                         and
                                                                                              An                                            type,
                                                                                 of
       during                                  period
                                                       described
                                                     if
                                              respect
                                                                                                                                        of
                      and             of        policy,
                                                                                                                    of
               described
                                              of       date
           ,                    if
                  of its
       and                                                                                                                                            and
                                      of        date
             if                                                                                                    must                       of
       of its                                 must
                                                apply.                                                           sudden and
       than          date and
                                                                                                                 District of                and
                                owned by
                           by                            .             must
                                                                      must                                                      known by
                                                     described                                                                          could
                                                    withdrawn                                             during
               due                                                                         during                         must affect

                                                                and        of
                                                                                                                           of


        period of at                   six         months




                                        if                     shown


       pay                                         any
                                                                                                            or                                         of
                      by a
must                     of                                                     of
                                                defend
                                                                                              A

                           defend
                                                                                      No                                          if they
                                                                                                                     outside                  of
                            defend                                    of
                                                                                             of


                                N
               Case 6:19-cv-01118-EFM-ADM Document 6-1 Filed 05/10/19 Page 6 of 24


                                                                                                                 respect

                     of                                                                                if                      of


                                                                                                                                                          of
                                                                                                                                during                    of
condition must                                                  ,
                                                                                                                                                workers'

                                                       soot,
acids,
                                                                         and                                                                        of
                                                                                                                          of
                                                                                                            ,

                addition                        of                  of                 of                                  by

                                     settling                                                     of                                by
          of
to the plaintiff.
                                                                                                                                    disclosed            and
                                                                                   accepted by
defend                                of
                          of                               must                                                                     and
            of                       and
          pay
                                                                                                  property owned                    rented to,
                    if                                              of         transported                                                          of

                                                                                                                                           rented
                               pay                                                            .                                           by
         than                   of                                                                                        property                        of


                         day of                                                                                                                     by


                                                                    by                                                                              of
                         at                                                                                          of

                                                                                                                                                    of
         and                     defend                                   of                                          of                               than
                                                                                                        .                                            if
                                                                    of                      owned
                                       of
                          property
                                                     to,                  of
                                      food,
                                                                         car                                                         for,
                                                                                                                                                activity.
                                                                                                                                       such
                                                                     intent
          at                                                        .
                                                                                                                     of

                                                           if       actual
                                                                                                                                                    of
                              than
                                                                                                                of              .
                                                                               not apply to
                 Case 6:19-cv-01118-EFM-ADM Document 6-1 Filed 05/10/19 Page 7 of 24
                                                                         of
                                                                                                          .
                                                                                                                        and     of                             of
                                                                         of                                             of society          and                of
                                          of any
                connection                           of
                                                                                                                                            "each
                                                                                                                                           by
                                                                         of              property                                      .

                                                                         of                 pay                than               despite of              of
          of                                         of
                                                                          by
                                                                                                         of            described                         shown




If we                              proof of
                                          comply
              of                            by                            must
           if we                                               we



                                                                                              by                      paid
If                                must comply
                         of
                                                                                    No                  entitled
                                                          of                    .
                              must
          of                                              of                        If
                     .                                                                      by
                                                                                    then such
          No                                                              than                                          of                               by
                                                                                                       than



Subject                                            of                    shown
                                                most we                  pay        If                                                                         by
                                                                                              we          pay                     of
                                                                                                                             of
                                                   "each
                                                   by
                                                                                                                                                         do
                                                                              and
           of                            of                                    of
                                                                                                                                                               of
     Subject                                                             "each                            by
     person",                                                            "each
                                                                                                   ,




                                    if                     shown

                                         at if
        Protection                       effect at                  of                        pay
                                                                                                and
                                                                                                  date of                                                 must
                                                                                                    and                                             of


                              N
         Case 6:19-cv-01118-EFM-ADM Document 6-1 Filed 05/10/19 Page 8 of 24
                by                      and               by
                                                                                                                                          by
                              do                                              ,             than                             ,             owned




                                                        and                            of                                                 of
           United States                        treatment                                                               ,


                     of                                                           of                              by               a


                     of                                                                 of                                   by


                                        of                                                                                  disclosed to, and

                                                                                                                            and


                                                                                       during                        of                         if
                                                               of                                                 workers'




                                                                                                             effect
                                                           by                                                                     riot,         of

                                                                                                                       by



No                                              if they
                                      outside                  of                                                activity,

                                                                                                    by            at                       of
which we

                                   through                     of   extent,
                              choice.                                                                   if        actual



                                                  described                                 of
                                                                                                                  by

                           property
                                                               of   by                               who
                           food,                                                                    must
                                                                                                                                 disclosed
pools.                                                              and                                                                  the




           of                                     of any                  pay                    than                  of              shown
                           connection                          of
                   Case 6:19-cv-01118-EFM-ADM Document 6-1 Filed 05/10/19 Page 9 of 24




                                 if                         shown
it on
         pay                                                                                 .
                      entitled
          of                                       .
        must               by                     and                            must      actual
                                      of

                                                                                  by a
                                             of                             at        of         accident




               .
                                                                                                 by                    must
                                                                                                 of

                                                                                                                         if
                                                        .
                                                            entitled
                                                        ,
                                                                                                      off
No                                                              if
                                                                of




                        by a

                                                                       of                                   owned by
         the policy                                                                                           .
                                                                                   by                       owned by
                                      must                     of
                                                                                                                       than four




                           N
               Case 6:19-cv-01118-EFM-ADM Document 6-1 Filed 05/10/19 Page 10 of 24
   If                                                                     of             Subject                                                "each person",
                                                                                                                                       "each
   consent.


                              property                                                       pay                   than                      despite         of
                                                         to,                   of
                                       food,
                                                                                                            of                described                      shown


                    of                                                    of
                                                   ,


               of                           by               a


                         of                             by
                                                                                    No                 of
                                                       disclosed to, and
                                                                                                                                                                  by

                                                       and                                                                   by                of
                                                                                                       of the
                                                                                                             by                        of

   activity.                                                               such                             paid                                    I             of
                                                                                         this policy.
                                                               by                                                                                       of
                who                                                                                                      workers'
                must
                                         disclosed                   and
                                                                                    No                   entitled

                                       effect
                                                             riot,             of
                                                                                    If                                                                            by
                                                 by
                                                                                               we           pay only                    of
                                                                                                                                  of
                    of                                                    of        of
                       than                              .                                         a
                     if                     owned
                                                                                                                                                                  by
                                                                                                            of
                                         any             connection

                    of            of
                                                   of                                                        occur if we and
                                                                     by                                                    do                                     of

                                                                                                                        of                                   of


Subject                                                 shown
                                                           most we                        matter                   arbitrated upon
                                                                                                                                               party         select
                                                                                                                                             writing
                                                "each                               of                             If                                    they
                                                   by                               select    third. If
               Case 6:19-cv-01118-EFM-ADM Document 6-1 Filed 05/10/19 Page 11 of 24
         and       ,                                             by                     of                      and                          apply.
                                                                                                    by         of


arbitrated.                                                                                              of                                     of

                                                                                               of
                                                                                                                                     of               of



                                                                                          of                                binding
                                                                                  of                                                                  of




         pay


               ,                if               shown
                                                                                record                          sound.                      must
                                                                                                                                of
                            ,              if            shown                                                      must                              by
                                                                                                                                     of
                                                                                                we            pay                              and its

                                                                                                                           rent
                                  actual                                    entity                                     such
                                and                   upset of                                                        must
                       .


                       by               .                                                                                                              a
                                      list, of what                               described
                                                                                          must                   of
                                                                                                             due
                                                                                                   destruction. A
                                                                                             description



                                                                                                         shown
                                                                                                                           of any


                                                                       No                                       a            window



                                                                                     pay
                                                                                        stolen                                at
                                                                                      paid               property                              at
    If                                                   ,                                stolen
                                     treated                      by                                            shown
                                                                               If we                                                            stolen
                                                                                  we                      right             parts of         kind and
                                                                                                                      non
                                                                                                                                               of
                                       must                            property                 upon                               of its             or


                                 N
                  Case 6:19-cv-01118-EFM-ADM Document 6-1 Filed 05/10/19 Page 12 of 24


                                                                                                                                prior
                                                                                                                                 if
           we                                   of                  .
            and pay                            and
                                                                                                      for,
                                                                                                                     activity.
                           select                                 decide
                                                                                                                 such
                                          state                         actual
                and                          . An                   writing by
                                          of                          and                             of                                                     of
                                                                                                                                                    ,
      do                          of                                          by

                                                                                                of                          by                  a

           pay                                                 transportation
                                                                                                        of                           by
                            if                                       by

            $30 per                                          period                                                              disclosed to, and
                                 after                          of
and             notified                        period                                                                                          and

                                               we                             pay
                                                                                                                , if at                    of                 ,
                                                                                                                                      by
                                                                                                  who                                           and
                                           transportation



                                                        described by
                                                                                          any                                        connection


                 property
                                                            to,                of
                                                    food,
                                                                                                        of
                                                                                                                          by
                                          effect
                                                                  riot,        of                      of                 actions by                    at
                                                                                                 of                        ,
                                                                   by
                                                                                                        .

                                                                                              extent,
                                                                                                                           if         actual
                                                                                                  than
                      closed
           of             truck,                            and lift kits.
                                                                                                                                                             by

                                                                                                                                of
                                  parts and
                                                                          .
                                               if
                                                                                    its                                                   its
                                                                                          .
                                                                                                      of such
                            of           and
                     Case 6:19-cv-01118-EFM-ADM Document 6-1 Filed 05/10/19 Page 13 of 24
             party      whom
                                                                                             property            parts                 of              kind and
                                         of                            actual
                                                                                                             actual                     of
                               direct and                                             property at                of              ,
                                                                          of                         and                 condition
                                    we                                                                                                           condition and
                                                                                           and        If         parts                              parts
                                                                                           and                                                               of
                                         due                                    it.
                                           despite                        of

                                                                                                                                  benefit          party
                                          due                                   by

                                                                 during
                                                                                      If                                                          by
                                                                                      we     pay                 proportionate              of
                                                                                                                     we
                of                                                              of         respect                  non-owned

                 actual                     of          stolen
             property at                  of        ,




                                                                                             the
                                                                  and
                United             its                                                                            of

 ports of the two.


          policy,                                                of
     if               and
                                          and


                                                                         of           If                                 , we
                                   of            policy.                                                                                                 of


                                                 can                            by
                                                            of                             respect                                                            and
               at                                                                              auto                               by
                                                                                           of

                      proper


                                              based                             we                                                                             full
              from                                                                                                         of        policy.
                         during                    period                                                                           until                        of
                                                                                                                                                                by
                                                                                                                             at        actual                   by
          must notify                                             of                                        of                                      and       . No
                                                                                                    right                                            party




11                             N
                 Case 6:19-cv-01118-EFM-ADM Document 6-1 Filed 05/10/19 Page 14 of 24
                 who                                                                                           of
of                                              policy.

                                                                             of
                                  who                                                                                                        satisfy
          must                             of         policy.          must


                                                                                                                        of
                                                                                                 such               attached
                 of                   by                          policy, we
     entitled                         of
                                                             of
                      we                    and                   we
must                            and do                                                 If                                                         we
                                     rights.            and                   we
                                                                                                                                   such
If we                              we           paid must               proper                       we
                                           we
                 party                           must
                   own                      select                           and
                                                                                                                                                policy.
                                   paid                 by                                     of                                binding
          and                                                                                                                policy.
                                                      by                                                                                        binding
                                   must                                           of
                  plus                                            we
pay.
                                                                                       Subject                                      right
If we                                            we                                    policy.            we consent                        must pay
                  of such                                               of                                                   due
                                                                                                                  if we do
                                              of
                                            of such
                                                                                       If we                                       and
                                                                                                                pay
If                                                                                                        accepted                                         if
                                                          than                         we bill                 due                           and
                                   we                     right                           pay                    If
                                                                                                                             date noted
                                                                                       notice.


                           If
                                                who                                                          by                    writing of


                                                                                                                                                          by
                                     of                                                                                        written.
     must                                          of                                                                                                at
                                                                                                    shown                                            of

                                 proper                 of
                                 until                                                 If we decide                      policy, we                       of
     appointed.                                                                                    according
                                                                                          written.
            if                                                                                           at                          shown
policy,                                                                                                                  of
any                                                                                                                                  proof of notice, if
                Case 6:19-cv-01118-EFM-ADM Document 6-1 Filed 05/10/19 Page 15 of 24
                                         due                         If
 so, we                               refund              condition of
                If we                  refund                             If                              condition
     pro-rata           If                           refund                                                                       , we
                                                                  and                   right
                                 date of                                                            if

                                                                          than                                         if true and


                                                                                   we                    such         , we



                        we                                                by its         and      . If           by state




                        by Public               91-508,         Credit                                                             our
                             you                     As         of our             of                                 and
                              and                                                                        right
 credit report,                                                                            and                        of
 reports                         An                                                     about              and               of
              through                                                                            must                            and
                   of                                                                                                        right

     others

                                 and            of




13                           N
        Case 6:19-cv-01118-EFM-ADM Document 6-1 Filed 05/10/19 Page 16 of 24




                                                 (2) “

                                                 (3) “




                     e, a copy of any summons,
                                                     (C) The




We

(1)
(2)
(3)
(4)
(5)
(6)




(1) “
                                                 (5) “
                      . The accident must have
                                                                               We
             Case 6:19-cv-01118-EFM-ADM Document 6-1 Filed 05/10/19 Page 17 of 24




(6) “

(7) “




(8) “




(9) “




                                                                 , if that person is the owner of a




    three (3) days after the date of the


                                 e weeks after the date of
         Case 6:19-cv-01118-EFM-ADM Document 6-1 Filed 05/10/19 Page 18 of 24




(2) We
                                            We




                                                    We


                                                   We
                                                   We




                                                               .   If they do not, such failure shall




                                                             We
                                                        We




                                            (4) In the event of a recovery per K.S.A. 60-258a, as
Case 6:19-cv-01118-EFM-ADM Document 6-1 Filed 05/10/19 Page 19 of 24
         Case 6:19-cv-01118-EFM-ADM Document 6-1 Filed 05/10/19 Page 20 of 24



                                            (3)




                                       We




(15) “




                                            PART III – UNINSURED MOTORISTS/ UNDERINSURED




                                            We
              Case 6:19-cv-01118-EFM-ADM Document 6-1 Filed 05/10/19 Page 21 of 24

We




We
                                                                         two (2) years of the date




Written notice of a tentativ




                                                                                           motor




       (ii)     A
Case 6:19-cv-01118-EFM-ADM Document 6-1 Filed 05/10/19 Page 22 of 24
              Case 6:19-cv-01118-EFM-ADM Document 6-1 Filed 05/10/19 Page 23 of 24




We




                                                 We




     (2) We
     Case 6:19-cv-01118-EFM-ADM Document 6-1 Filed 05/10/19 Page 24 of 24




                                                        may be due a premium refund. If so,



We
